Case: 13-20571      Document: 00512860773         Page: 1    Date Filed: 12/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20571
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 8, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GERARDO ZAVALA-AMADOR, also known as Gerardo Zavala, also known as
Gerardo Amador Zavala, also known as Geraro Amador Zavala, also known as
Rogelio Ayala-Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-323-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Gerardo Zavala-Amador appeals the 57-month sentence imposed
following his conviction for illegal reentry. He contends that the district court
erred in treating his prior conviction for indecency with a child under Texas
Penal Code § 21.11(a)(1) as a crime of violence within the meaning of U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) and an aggravated felony within the meaning of 8 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20571    Document: 00512860773     Page: 2   Date Filed: 12/08/2014


                                 No. 13-20571

§ 1101(a)(43). His arguments are foreclosed by our decisions in United States
v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014), and United States
v. Rodriguez, 711 F.3d 541, 560, 562 n.28 (5th Cir.) (en banc), cert. denied, 134
S. Ct. 512 (2013).
      The judgment of the district court is AFFIRMED.




                                       2